ITEMID: 001-6023
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: ADMISSIBILITY
DATE: 2001
DOCNAME: BAKARIC v. CROATIA
IMPORTANCE: 1
CONCLUSION: Inadmissible
JUDGES: Georg Ress
TEXT: The applicant, Josip Bakarić, is a Croatian citizen, born in 1928 and living in Zagreb. The respondent Government are represented by their Agent, Ms Lidija Lukina-Karajković.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant served in the Yugoslav People’s Army (YPA) and in 1983 retired from service. His military pension was assessed according to his rank and years of service and was paid from the Yugoslav Federal Pension Fund. The payments terminated in December 1991, following the dissolution of the Federal Republic of Yugoslavia.
However, on 12 December 1992, the Social Security Fund, Zagreb Office (Republički fond mirovinskog i invalidskog osigurnaja radnika Hrvatske, Područna služba u Zagrebu), assessed the applicant’s pension, as from 1 October 1992, to 63,22 % of the amount he had received in December 1991.
After the ensuing applicant’s appeal was dismissed, he instituted proceedings with the Administrative Court (Upravni sud Republike Hrvatske). The applicant claimed that the decisions to decrease his military pension were unlawful and discriminatory and impaired his property rights.
The Administrative Court dismissed the applicant’s claim on 17 December 1993. It found that the lower bodies applied the provisions of the laws regulating pension rights of the former YPA officers correctly. They based their decision on the Act of 31 December 1991 which provided that the former YPA officers’ pensions were to be assessed to 63,22 % of what they received in December 1991. Furthermore, the applicant’s property rights were not impaired by the Croatian authorities as the Yugoslav Federal Fund stopped paying the applicant’s pension. The Croatian authorities accepted the payment of his pension according to the relevant provisions of the Acts regulating that matter. The applicant failed to lodge a constitutional complaint against the Administrative Court’s decision.
Instead, the applicant challenged the constitutionality of the laws enacted in 1991 and 1992 regulating pension rights of the former YPA officers.
On 4 February 1998 the Constitutional Court terminated those proceedings as on 18 October 1993 the Croatian Parliament had passed a new law concerning that matter - the Former YPA Officers Pension Act (Zakon o ostvarivanju prava iz mirovnskog i invalidskog osiguranja pripadnika bivše JNA - Official Gazette no. 96/1993).
In the meantime, on 1 February 1994 the applicant lodged another constitutional claim challenging the constitutionality of the above 1993 Act. He complained that the 1993 Act impaired his property rights in that it provided that his military pension be reduced and in that it discriminated against him in so far as pensions of other categories of citizens were not reduced.
On 20 January 1999 the Constitutional Court (Ustavni sud Republike Hrvatske) terminated the proceedings concerning the applicant’s claim as on 1 January 1999 new legislation was again enacted regulating pension rights of all Croatian citizens.
The relevant provisions of the 1991 Constitutional Act on the Constitutional Court (hereinafter the “1991 Constitutional Court Act” - Ustavni zakon o Ustavnom sudu, Official Gazette 13/1991) read as follows:
“Every person has a right to institute proceedings challenging the constitutionality of the laws...”
“Each person whose rights have been violated by a decision based on the legislation declared unconstitutional or unlawful may ask the body that took the decision to vary it...”
“The Constitutional Court shall terminate proceedings concerning the constitutionality of legislation that has been repealed or brought into line with the Constitution and statute law while those proceedings are pending before the Constitutional Court.”
“Every person, who considers that any of his constitutional rights have been violated by a decision of judicial or administrative body or any other body invested with public authority, may lodge a constitutional complaint with the Constitutional Court.”
“By a decision accepting a constitutional complaint the Constitutional Court quashes the contested decision and remits a case for re-trial.”
